Citation Nr: 1519892	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to December 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2006 rating decision denied entitlement to service connection for PTSD and the Veteran did not appeal that decision in a timely manner; no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final April 2006 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision which denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board reopens the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This award represents a grant of this specific issue on appeal, although the merits of the claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist is rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for PTSD in January 2006, explaining that his in-service stressor was witnessing a deadly attack by German Democratic Republic (East German) troops on civilians who were attempting to escape to the Federal Republic of Germany (West Germany) across the Inner German Border in 1977.  In an April 2006 rating decision, the RO denied the claim.  The Veteran did not appeal the April 2006 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The January 2006 rating decision denied entitlement to service connection for PTSD because the available evidence did not confirm that the Veteran engaged in combat or was prisoner of war, nor were there service records or credible supporting evidence verifying that his claimed stressors actually occurred.  

In September 2010, the Veteran sought to reopen his previously-denied PTSD claim based on "liberalizing procedures surrounding stressor verification."  Presumably, this was in reference to amendments of the criteria for verifying in-service stressors, effective July 13, 2010.  The amendment states that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and  a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f)(3) (2014).   

A June 2011 rating decision reopened the claim of service connection for PTSD but then denied the claim on the merits.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the April 2006 rating decision, which denied the claim of entitlement to service connection for PTSD, the evidence of record included service treatment records, service personnel records, written statements from the Veteran detailing his alleged stressors, and VA treatment records from the Mountain Home VA Medical Center (VAMC) dated in January 2006.

New evidence added to the record since the April 2006 rating decision includes additional VA treatment records dated as recently as March 2015; an undated correspondence from the Veteran's VA Licensed Clinical Social Worker, submitted in March 2012 and again in April 2015; a December 2012 PTSD Stressor Decision generated by the RO; and several articles from the Internet and newspapers describing Germany during the Cold War, especially as it related to East German border troops and civilians attempting to cross the border.  

Specifically, VA treatment records show continuing treatment for PTSD as well as severe recurrent major depression without psychotic features.  In addition, in his undated correspondence, the Veteran's VA Licensed Clinical Social Worker opined that the Veteran's account of his claimed in-service stressor was credible.  The VA social worker, who served as the Veteran's treating psychotherapist, explained that clinical evidence for the credibility of the Veteran's account fell into three areas: the congruence of his emotions, the consistency of his account over time, and the effect on his life.  

In its December 2012 PTSD Stressor Decision, the RO acknowledged that East German border guards were issued "shoot to kill" orders with respect to potential escapees, and conceded that the Veteran was stationed in Germany and assigned duties consistent with his claims.  However, the RO did not concede the alleged stressor because it was unable to verify the specific incident in question.  

The Board finds that this evidence is new.  The correspondence from the Veteran's VA Licensed Clinical Social Worker, presumed to be credible at this stage, relates to verifying the Veteran's claimed in-service stressor and its relationship to his current PTSD.  Further, the December 2012 PTSD Stressor Decision, although it could not verify the specific incident cited in the Veteran's stressor statement, conceded that such an incident would be consistent with the places, types, and circumstances of the Veteran's service in Germany in 1977.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, as it lends credibility to the Veteran's claimed stressor and raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2014), with respect to the claim as there is now some indication of a nexus.  Accordingly, the claim of entitlement to service connection for a an acquired psychiatric disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

The Veteran identified in-service stressors which he believes caused his PTSD.  Specifically, the Veteran has indicated that while stationed near the Inner German Border between West Germany and East Germany in 1977, he witnessed a truck carrying 8 to 10 civilians attempting to flee to the West German side of the border before East German border guards fired on the vehicle and set it on fire, killing everyone inside.  The Veteran indicated that his commanding officer instructed that the incident not be reported.  

The Veteran's service personnel records confirm that the he served as a track vehicle mechanic attached to B Troop, 3rd Squadron, 7th Cavalry Division of the U.S. Army while stationed in Germany from October 1977 to November 1977.  In a December 2012 PTSD Stressor Decision, the RO acknowledged that East German border guards were issued "shoot to kill" orders with respect to potential escapees, and conceded that the Veteran was stationed in Germany and assigned duties consistent with his claims.  However, the RO did not concede the alleged stressor because it was unable to verify the specific incident in question.  

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and 

a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2013). 

The evidence in the claims file reveals diagnoses of PTSD and severe depression.  While the correspondence from the Veteran's VA Licensed Clinical Social Worker and certain VA treatment records relate his currently-diagnosed PTSD to his alleged in-service stressor, other VA treatment records relate his PTSD to a subsequent, post-service mining accident in which the Veteran was involved.  

Accordingly, the medical evidence of record is insufficient to determine whether the Veteran's currently diagnosed PTSD is related to an in-service stressor, to include a stressor related to the Veteran's fear of hostile military or terrorist activity.  38 C.F.R. §§ 3.159, 3.326 (2013); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature and etiology of any other psychiatric disorder found.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies or tests, to include psychological testing and evaluation, must be accomplished.

Thereafter, based upon review of the evidence of record, to include the lay statements of record, the examiner must provide an opinion as to whether the Veteran has PTSD.  The Veteran's alleged stressors include witnessing a truck carrying 8 to 10 civilians attempt to flee to the West German side of the border before East German border guards fired on the vehicle and set it on fire, killing everyone inside, while he was stationed near the Inner German Border between West Germany and East Germany in 1977.  

If PTSD is diagnosed, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the alleged stressor(s) are sufficient to have caused PTSD and did cause the Veteran's PTSD.  If a diagnosis of PTSD cannot be made, then the examiner must specifically explain this position in light of the diagnoses of PTSD of record. 

If any psychiatric disability other than PTSD is diagnosed, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other psychiatric disability is related to active military service.

All opinions provided must include a complete rationale and explanation of the basis for the opinion.

The examiner should reconcile his or her opinion with the lay statements of record and the conclusions offered by the Veteran's VA Licensed Clinical Social Worker.  The examiner must provide complete rationale for all conclusions reached.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014). 

3.  Thereafter, the readjudicate the issue on appeal.  If the benefit sought is not granted in full, then issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


